IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF EL CAPITAN                            No. 82875
                PRECIOUS METALS, INC.

               DANIEL GAINNO MARTINEZ.
               Appellant,                                                 HLED
               vS.
               DOUGLAS SANDERS,                                           AUG 1 2 2021
               Respondent.                                              EUZABETH A. BROWN
                                                                      CLERK 0 SU EME COURT
                                                                     BY




                                    ORDER DISMISSING APPEAL

                           This is a pro se appeal from a district court order granting a
               motion to strike various filings, including a motion for relief under NRCP
               60.
                           Our review of the record and other documents before this court
               reveals a jurisdictional defect. Only [a] party who is aggrieved by an
               appealable judgment or ordee has the right to appeal. NRAP 3A(a). A
               person is not considered a party within the meaning of NRAP 3A(a) unless
               he "has been named as a party of record in the trial court." Valley Bank of
               Nevada v. Ginsburg, 1.10 Nev. 440 448. 874 P.2d 729, 735 (1994). "[lit has
               been the consistent policy of this court to foster simplicity, clarity and
               certainty in our jurisdictional rules by refraining from ad hoc dispensations
               and exceptions that would allow persons or entities who were not parties
               of record to appeal. Gladys I3aker Olsen Family Tr. v. Olsen, 109 Nev, 838,
               841, 858 P.2d 385, 387 (1993).
                           Further, consistent with our limited appellate jurisdiction, this
               court construes the term "party" narrowly. For example, in Valley Bank of
               Nevada v. Ginsburg, this court dismissed an appeal brought by nonparty
SUMP.% COURT
     OF
   NEVADA

(0) 1447A
                                                                                     -‘231170
                                                             •:..
                  shareholders seeking to challenge a settlernent agreement, even though
                  they had appeared in the district court and objected to the proposed
                  settlement. 110 Nev. at 448. 874 P.2d at        We concluded that they were
                  not parties with standing to appeal because "l. t. lhey never intervened and
                  thus never became parties of record in the trial court." Id.
                                Here, appellant was not a named party of record in the
                  proceedings below. Nor did he seek to intervene. Therefore, appellant is
                  not a party with standing to appeal. Accordingly, because this court lacks
                  jurisdicti on, we
                                ORDER this appeal DISMISSED.'



                                                                      ,
                                           Hardesty



                  Parraguirre




                  cc:   Hon. Carli Lynn Kierny, District Judge
                        Daniel Gabino Martinez
                        Leah Martin Law
                        Eighth District Court Clerk




                        'In light of this order, we take no action regarding the letter filed by
                  appellant on July 14, 2021.
SUPREME COURT
        OF
      NEVADA
                                                        9
(0)   1947A AD.




                                                                             6:4   4.4